DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 7 – 11, 21, 22, 28 – 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “delivering energy to an autonomic neural structure (ganglion or nerve).”  It is unclear if the neural structure is limited to a ganglion or nerve or if those are merely examples.
Claims 2 – 4, 7 – 11, 21, 22, 28 – 31, and 33 are rejected as being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 4, 7 – 9, 11, 34, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naritoku et al. (US PGPUB 2002/0099418).
Regarding claims 1 and 34, Naritoku teaches a system and method for altering the function or plasticity of a neural structure (e.g. paragraph 2) comprising, delivering energy to an autonomic neural structure (ganglion or nerve) (e.g. paragraphs 2); wherein the delivery of energy alters the function or plasticity of the neural structure during and beyond the delivery (e.g. paragraph 87).
Regarding claim 3, Naritoku discloses energy is selected from the group consisting of electrical energy, electromagnetic energy, acoustic energy, and thermal energy (e.g. paragraph 2).
 claim 4, Naritoku discloses one or more electrodes are placed directly in or adjacent to the neural structure by direct surgical access (e.g. paragraph 82). 
Regarding claim 7, Naritoku discloses  the neural structure is at least one selected from the group consisting of a peripheral distribution of the 10th cranial nerves (e.g. paragraph 2; the vagus nerve is the tenth cranial nerve).
Regarding claim 8, Naritoku discloses the method alters the neural network structure, and wherein the alteration includes one or more changes selected from the group consisting of changes in: neural network interconnectivity (e.g. paragraph 38).
Regarding claim 9, Naritoku discloses the method comprises directly altering the neural structure to which energy is delivered (e.g. paragraph 38).
Regarding claim 11, Naritoku discloses the energy is delivered chronically (e.g. paragraph 34).
Regarding claim 37, Naritoku discloses one or more components comprise one or more stimulating electrodes for applying an electrical stimulus (e.g. paragraph 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2, 10, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritoku et al.
Regarding claims 2 and 10, Naritoku discloses the claimed invention as described above, but does not specifically teach wherein the effects extend beyond neural structure to which energy is delivered, to the greater autonomic network; or altering a neural structure that is rostral and/or caudal to the neural structure to which energy is delivered. However, Naritoku does teach that vagus stimulation induces increased neuronal activity in widespread regions of the brain (e.g. paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation testing to see if autonomic structures in proximity to the stimulated region are also affected, whether directly through the electrical stimulation or indirectly by the influx of hormones and neurotransmitters that are released via the electrical stimulation; and determine the portion of the neural structure of the patient such that it can easily fixed to the patient or easily stimulated by the patient with the east amount of discomfort and adverse effects.
claims 21 and 22, Naritoku discloses the claimed invention but doesn’t specifically recite the locations that are altered.  However, Naritoku teaches that the vagus nerve comprises both somatic and visceral afferents and explains the influence on neuronal function (e.g. paragraphs 3 – 6).  Similarly, Naritoku teaches stimulating the brainstem and it’s associated neural network (e.g. paragraph 18).  
It is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/locations involves only routine skill in the art [In re Aller, 105 USPQ 233].

Claims 28 – 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naritoku et al. in view Simon et al. (US PGPUB 2013/0131746).
Regarding claims 28 - 31, Naritoku disclosed the invention as described above, but does not specifically teach wherein the delivery of energy is delivered in a closed-loop. However, Simon teaches applying an electrical energy to stimulate the vagus nerve via a closed-loop system wherein the output of signals from a patient's heart produces a feedback to the controller, automatically altering the controller and setting the parameters of the vagus nerve stimulator to treat atrial fibrillation (e.g. paragraph 20). Simon further teaches wherein the energy is delivered upon the detection of a signal (e.g. paragraph 24).  It would have been obvious to modify the invention as taught by Naritoku with the closed loop system as taught by Simon, since such a modification would provide the predictable results of quickly and effectively adjusting therapy.
	Regarding claims 33 and 35, Naritoku in view of Simon discloses the claimed invention as described above, but does not specifically teach wherein the signal comprises detection of one or more abnormal chemicals or biomarkers, as detected from one or more sensors within the heart muscle, cardiac chambers or other intravascular sites. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation detecting through sensors located with the heart muscle or cardiac chambers the amount of one or more biomarkers, like circulating catecholamines that can be used to influence heart rate and therefore provide information concerning the heart’s current heart rate, i.e. an influx of catecholamines should show an increased heart rate (e.g. paragraph 185).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Naritoku with the biomarkers as taught by Simon, since such a modification would provide the predictable results of effectively providing information concerning the patient’s heart rate.

Allowable Subject Matter
Claims 38, 39, and 41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792